DETAILED ACTION

Claim Status
Claims 1-4, 6-14 is/are pending.
Claims 1-4, 6-14 is/are rejected.
Claim 5 has been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because there is insufficient antecedent basis for the limitation “said blends” in the phrase “said blends independently selected from the group consisting of”.  The claim only contains a prior reference to “a blend” in the singular.
 	Claim 1 is vague and indefinite because the singular term “a blend” in the phrase “each of said sealant product side layer, said outer surface layer and said at least one intermediate layer comprises a blend having…” is inconsistent with the required use of multiple blends in every layer (i.e., three blends in the sealant product side layer; two blends in the at least one intermediate layer; three blends in the outer surface layer).
	Claim 1 is vague and indefinite because the phrase “multilayer film comprises at least two layers….” is inconsistent with the requirement of at least three layers in the claimed multilayer film (i.e., a sealant product side layer; at least one intermediate layer; an outer surface layer).
 	Claim 1 is vague and indefinite because the phrase “layers each having separately at least one of said blends in an amount….” is inconsistent with the required use of multiple blends in each layer (i.e., three blends in the sealant product side layer; two blends in the at least one intermediate layer; three blends in the outer surface layer).
	Claims 2-4, 6-14 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 in the previous Office Action mailed 11/13/2020 has been withdrawn in view of the Claim Amendments filed 02/16/2021.

Response to Arguments
Applicant’s arguments filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-4, 6-19 under 35 U.S.C. 103 in the previous Office Action mailed 11/13/2020 have been fully considered and are persuasive in view of the Claim Amendments filed 02/16/2021.  
 	Therefore, the rejection(s) of claim(s) 1-4, 6-19 under 35 U.S.C. 103 in the previous Office Action mailed 11/13/2020 has been withdrawn.  However, upon further consideration, 

Allowable Subject Matter
Claims 1-4, 6-14 is/are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest the recited biodegradable and compostable multilayer film comprising multiple layers containing blends of polylactic acid (PLA) and the recited copolyester (PBAT), wherein the multilayer film comprises: a product-facing sealant layer containing slip additive and a combination of three separate blends selected from the recited six polylactic acid (PLA) / PBAT blends in the specified ratio; at least one intermediate layer containing a combination of the first PLA/PBAT blend and the second PLA/PBAT blend in the specified ratio; and an outer-facing surface layer containing a combination of three separate blends selected from the recited six PLA/PBAT blends in the specified ratio; wherein each of the six PLA/PBAT blends have the recited density and the specified melting points (claim 1). 
 	COUPIN (US 2016/0271909) fails to specifically disclose PLA/PBAT blends with the recited density and melting points.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	COUPIN (US 2019/0194450) and DOU ET AL (US 2010/0323196) and DOU ET AL (US 2010/0330382) and WANG  ET AL (US 2010/0038822) and WU ET AL (US 2018/0152073) and TOYOHARA ET AL (US 2011/0160364) disclose typical physical properties (e.g., melting points, density, etc.) of polylactic acid (PLA) resins and/or polybutylene adipate terephthalate (PBAT) copolyesters. 
EGAWA (US 2006/0286373) disclose multilayer films containing three or more layers comprising blends of PLA and PBAT.
 	


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787